Case: 17-10529   Date Filed: 06/26/2018   Page: 1 of 21


                                                                      [PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 17-10529
                       ________________________

                  D.C. Docket No. 1:15-cr-20686-JAL-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                   versus

MARCUS NOEL,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                              (June 26, 2018)

Before MARCUS, ANDERSON, and HULL, Circuit Judges.



ANDERSON, Circuit Judge:
              Case: 17-10529      Date Filed: 06/26/2018    Page: 2 of 21


      Marcus Noel appeals his judgment of conviction on counts 1 and 2 of the

indictment. In Count 1, he was charged with conspiracy to seize or detain, and

threaten to kill, injure, or continue to detain, a national of the United States in order

to compel a third person to pay ransom (i.e., hostage taking), in violation of 18

U.S.C. § 1203. In Count 2, he was charged with the substantive offense of hostage

taking in violation of § 1203.

      Noel admitted that in Port au Prince, Haiti, he and a co-conspirator

“knowingly and willfully conspired, agreed, and planned to take hostage . . . an

adult female who is a citizen of the United States, and detain [her] against her will

for the purposes of demanding a ransom payment.” Specifically, Noel and his co-

conspirator approached the victim and took her hostage by brandishing a firearm.

Noel and his co-conspirator took from her two cellular telephones, her wedding

rings, her Haitian driver’s license and some Haitian and United States currency.

They called the victim’s family members, also located in Haiti, and demanded a

ransom of $150,000 for her safe release. Later that evening they drove her to a

school where they blindfolded, handcuffed, and gagged her, keeping her at the

school for three days. In phone calls to the victim’s family, Noel and his co-

conspirator continued to demand $150,000 for her release, and Noel threatened to

kill the victim and her children if her family did not pay the ransom. Haitian

officials tracked Noel to the school using telephone records and found the victim’s


                                           2
               Case: 17-10529      Date Filed: 06/26/2018     Page: 3 of 21


driver’s license in his pocket. The district court sentenced Noel to 235 months’

imprisonment.

       Noel raises three arguments on appeal. First, he argues that the prosecution

was required to prove that he knew his victim was an American citizen and that the

record does not indicate that he had such knowledge. Second, Noel argues that

Congress did not intend § 1203 to apply to a street crime like his when committed

by a foreign national in a foreign country and that Congress intended the statute to

apply only to acts of terrorism. Finally, Noel raises constitutional challenges: an

argument that Congress did not have the power to enact § 1203, and an argument

that even if it did, the district court’s exercise of extraterritorial jurisdiction over

him, a Haitian citizen, to prosecute a crime committed entirely in Haiti violates due

process. We address his arguments in turn.

                            I.     STANDARD OF REVIEW

       Our review of all three issues is de novo. United States v. Santiago, 601
F.3d 1241, 1243 (11th Cir. 2010); United States v. Gray, 260 F.3d 1267, 1271

(11th Cir. 2001). Although a “silent statute is presumed to apply only

domestically,” United States v. Lopez-Vanegas, 493 F.3d 1305, 1311 (11th Cir.

2007), a statute may apply extraterritorially if it demonstrates on its face that

extraterritorial application is Congress’s express intent, United States v. Banjoko,

590 F.3d 1278, 1281 (11th Cir. 2009). See also United States v. Bowman, 260


                                             3
              Case: 17-10529      Date Filed: 06/26/2018     Page: 4 of 21
U.S. 94, 98, 43 S. Ct. 39, 41 (1922) (“If punishment . . . is . . . extended to include

those [acts] committed outside of the strict territorial jurisdiction, it is natural for

Congress to say so in the statute, and failure to do so will negat[e] the purpose of

Congress in this regard.”). “When construing the language of a statute, we ‘begin

[ ] where all such inquiries must begin: with the language of the statute itself,’ and

we give effect to the plain terms of the statute.” In re Valone, 784 F.3d 1398, 1402

(11th Cir. 2015) (alteration in original) (quoting United States v. Ron Pair Enters.,

Inc., 489 U.S. 235, 241, 109 S. Ct. 1026, 1030 (1989)). Further, “if the statute’s

language is clear, there is no need to go beyond the statute’s plain language into

legislative history.” Shockley v. Comm’r of IRS, 686 F.3d 1228, 1235 (11th Cir.

2012).

                                  II. DISCUSSION

       A. Was the Prosecution Required to Prove that Noel Knew His Victim was
          an American Citizen?

       Noel was not required to know that his victim was American because the

requirement of § 1203 that the victim be an American is purely jurisdictional.

When a statute is silent as to mens rea, we usually interpret it to require proof of

general intent. United States v. Ettinger, 344 F.3d 1149, 1158 (11th Cir. 2003).

However, no mens rea is necessary for elements that are purely jurisdictional.

United States v. Campa, 529 F.3d 980, 1006 (11th Cir. 2008) (citing United States

v. Feola, 420 U.S. 671, 676 n.9, 95 S. Ct. 1255, 1260 n.9 (1975)). As the Supreme
                                            4
               Case: 17-10529    Date Filed: 06/26/2018    Page: 5 of 21


Court has explained, “the existence of the fact that confers federal jurisdiction need

not be one in the mind of the actor at the time he perpetrates the act made criminal

by the federal statute.” Feola, 420 U.S. at 676 n.9, 95 S. Ct. at 1260 n.9. In Feola,

the defendant was convicted of violating a statute that punished assaulting a federal

officer. While the Court noted that there were instances when a fact could be more

than jurisdictional, it concluded that in the statute before it the fact was indeed

jurisdictional because had the prosecution been required to show the defendant

knew the victim was an officer, the statute’s purpose of protecting officers might

well be frustrated. 420 U.S. at 684-85, 95 S. Ct. at 1264. The Feola Court

explained that its holding “poses no risk of unfairness to defendants” because

“[t]he situation is not one where legitimate conduct becomes unlawful solely

because of the identity of the individual or agency affected.” Id. at 685, 95 S. Ct. at

1264.

        Several similar cases from our circuit have determined that required facts are

jurisdictional and not elements of the crime. In United States v. Campa, 529 F.3d
980 (11th Cir. 2008), we examined a statute that required the murder take place

within the special maritime and territorial jurisdiction of the United States. We

noted that the statute expressly defined the mens rea requirement for murder but

was silent as to jurisdiction, which indicated that the location requirement was

jurisdictional alone. 529 F.3d at 1007. In United States v. Ibarguen-Mosquera,


                                           5
               Case: 17-10529     Date Filed: 06/26/2018    Page: 6 of 21


634 F.3d 1370 (11th Cir. 2011), defendants were captured in a stateless vessel and

argued that the government was required to prove they knowingly navigated

through the high seas, i.e. that this was an element of the crime of which they were

convicted. Rejecting their argument, we first noted that the statute itself stated that

jurisdiction was not an element of the crime, but we also held the jurisdictional

requirement was not an element because the location where the crime took place

had no bearing on the defendants’ culpability in committing a criminal act. Id. at

1384.

        Here, the requirement that the victim be American is set forth in a different

subsection of the statute than the elements that are designated as punishable. See

18 U.S.C. § 1203(a), (b). The wording of the jurisdictional section also indicates

that it is not meant to be an element: “It is not an offense under this section if the

conduct required for the offense occurred outside the United States unless—(A) the

offender or the person seized or detained is a national of the United States.”

§ 1203(b). That language—“the conduct required for the offense”—signals that

the crime has already been defined and this subsection merely provides

jurisdictional requirements. Further, the conduct committed—kidnapping—would

be criminal regardless of the nationality of the victim. See Ibarguen-Mosquera,
634 F.3d at 1384. Because we determine that the statute’s requirement that the




                                           6
                Case: 17-10529       Date Filed: 06/26/2018        Page: 7 of 21


victim be American is jurisdictional only, there is no mens rea requirement for that

part of the statute. 1

       B. Did Congress Intend to Limit the Application of § 1203 to Crimes of
          Terrorism, or Is the Conduct for Which Noel Was Convicted Covered by
          the Statute Pursuant to the Plain Meaning of the Language of the Statute?

       We begin, of course, with the language of the statute:

       Section 1203 (Hostage taking)

              (a) Except as provided in subsection (b) of this section,
       whoever, whether inside or outside the United States, seizes or detains
       and threatens to kill, to injure, or to continue to detain another person
       in order to compel a third person or a governmental organization to do
       or abstain from doing any act as an explicit or implicit condition for
       the release of the person detained, or attempts or conspires to do so,
       shall be punished by imprisonment for any term of years or for life
       and, if the death of any person results, shall be punished by death or
       life imprisonment.

             (b)(1) It is not an offense under this section if the conduct
       required for the offense occurred outside the United States unless—

               (A) the offender or the person seized or detained is a national of
                  the United States;

               (B) the offender is found in the United States; or

               (C) the governmental organization sought to be compelled is
                  the Government of the United States.

             (2) It is not an offense under this section if the conduct
       required for the offense occurred inside the United States, each
       alleged offender and each person seized or detained are nationals of

1
        As in Feola, the protective effect of the statute would be undermined if the prosecution
had to show that the kidnapper knew that the victim was American. 420 U.S. at 684-85, 95 S.
Ct. at 1264.

                                                7
                Case: 17-10529        Date Filed: 06/26/2018        Page: 8 of 21


       the United States, and each alleged offender is found in the United
       States, unless the governmental organization sought to be compelled
       is the Government of the United States.

              (c) As used in this section, the term “national of the United
       States has the meaning given such term in section 101(a)(22) of the
       Immigration and Nationality Act (8 U.S.C. 1101(a)(22)).

18 U.S.C. § 1203. 2 We conclude that the conduct of which Noel was convicted

clearly falls within the plain meaning of the statutory language: “Whoever,

whether inside or outside of the United States, seizes or detains and threatens to

kill, to injure, or to continue to detain another person in order to compel a third

person . . . to do . . . any act as an explicit . . . condition for the release of the

person detained, or attempts or conspires to do so, shall be punished by

imprisonment for any term of years or for life . . ..” It is clear in this case that Noel

“seized” and “detained” and “threatened to kill” the hostage, and demanded

ransom for her release. Moreover, because the victim, the hostage, was a citizen of

the United States, she was clearly a “national of the United States” pursuant to the
2
        As discussed more fully below, § 1203 implements the International Convention Against
the Taking of Hostages, Dec. 17, 1979, T.I.A.S. No. 11,081 (“Treaty”). The statutory language
of § 1203 describing the conduct criminalized is taken almost verbatim from the language of the
Treaty, which provides in relevant part in Article 1:

       1.    Any person who seizes or detains and threatens to kill, to injure or to continue
            to detain another person (hereinafter referred to as the “hostage”) in order to
            compel a third party, namely, a State, an international intergovernmental
            organization, a natural or juridical person, or a group of persons, to do or
            abstain from doing any act as an explicit or implicit condition for the release
            of the hostage commits the offence of taking of hostages (“hostage-taking”)
            within the meaning of this Convention.



                                                 8
                Case: 17-10529       Date Filed: 06/26/2018       Page: 9 of 21


statutory definition, 3 and thus the crime is not excluded from coverage of the

statute pursuant to § 1203(b)(1)(A).

       Citing several reasons, Noel argues that Congress intended to limit the

application of § 1203 to acts of terrorism. First, Noel argues that the focus on

demands to compel “a governmental organization” suggests that Congress intended

to cover acts of terrorism. Although we agree that a primary focus of the statute is

on acts of terrorism, the plain meaning of the statutory language encompasses not

only kidnapping and ransom demands seeking to compel action of a “governmental

organization,” but also kidnapping and ransom demands “to compel a third

person.” Nothing in the language of § 1203 suggests that the included crimes have

to meet Noel’s definition of terrorism. 4 The plain language of § 1203 encompasses

the events for which Noel was convicted.

       Noel also argues that the title “Terrorism” used in the relevant congressional

legislation supports his argument that § 1203 is limited in its application to acts of

terrorism. It is true that § 1203 (captioned “Hostage taking”) was added to

Title 18, Chapter 55 (captioned “Kidnapping”) by Chapter XX (entitled
3
       The term “national of the United States” means either “a citizen of the United States” or
“a person who, though not a citizen of the United States, owes permanent allegiance to the
United States.” § 1203(c) (instructing use of definition in 8 U.S.C. § 1101(a)(22)).
4
        We note that the preamble to the Treaty provides that it seeks to address “all acts of
taking of hostages as manifestations of international terrorism.” We need not decide in this case
the scope of the concept of terrorism, or whether Noel’s crime is itself an act of terrorism. The
plain language of § 1203 and the plain language of the Treaty encompass Noel’s crime, without
regard to whether his crime meets some definition of terrorism.

                                                9
               Case: 17-10529    Date Filed: 06/26/2018    Page: 10 of 21


“Terrorism”) of Public Law 98-473 (entitled “Comprehensive Crime Control Act

of 1984”). We conclude that the use of the title “Terrorism” in the congressional

legislation does not support Noel’s argument. Supreme Court law is well

established:

      “[T]he title of a statute . . . cannot limit the plain meaning of the text.
      For interpretative purposes, [it is] of use only when [it] shed[s] light
      on some ambiguous word or phrase.”

Pa. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 212, 118 S. Ct. 1952, 1956 (1998)

(alterations in original) (quoting Trainmen v. Baltimore & Ohio R. Co., 331 U.S.
519, 528-29, 67 S. Ct. 1387, 1392 (1947)). There is no ambiguity in § 1203. To

the contrary, as explained above, the acts for which Noel was convicted

unambiguously fall within the plain meaning of the scope of § 1203.

      In holding that the plain language of § 1203 includes acts of hostage taking

for ransom between private parties and not involving governmental organizations,

we join the position taken by every circuit court that has addressed this issue.

United States v. Lue, 134 F.3d 79, 84 (2d Cir. 1998) (rejecting the argument that

because § 1203 was not limited narrowly to international terrorism, it swept too

broadly and thus exceeded Congress’s power under the Necessary and Proper

Clause); United States v. Lin, 101 F.3d 760, 765-66 (D.C. Cir. 1996) (rejecting the

argument that § 1203 was never intended to cover a mere garden variety domestic

kidnapping—similar to Noel’s street crime argument—because the plain terms of


                                           10
             Case: 17-10529      Date Filed: 06/26/2018   Page: 11 of 21


the statute encompassed the conduct in the case); United States v. Carrion-Caliz,

944 F.2d 220, 223 (5th Cir. 1991) (rejecting claim that alien smuggling does not

fall under the Act); see also United States v. Montenegro, 231 F.3d 389, 395 (7th

Cir. 2000) (adopting rationale from Lue); United States v. Lopez-Flores, 63 F.3d
1468, 1476 (9th Cir. 1995) (adopting rationale from Carrion-Caliz).

      Thus, neither Noel’s first argument—that the prosecution was required to

prove that he knew his victim was an American citizen—nor his second

argument—that Congress intended to limit the application of § 1203 to acts of

terrorism—have merit. However, Noel incorporates both his lack of knowledge

and the nature of his crime as part of his due process argument. We turn now to

that constitutional argument.

      C. Noel’s Constitutional Challenge

      Noel argues that application of § 1203 to the conduct for which he was

convicted violates due process. For the following reasons, he argues that he could

not be expected to have been on notice that he could be haled into a United States

court. He contends that he did not know that his victim was a United States citizen

and he argues that the nature of his crime—i.e., not being what he would classify

as an act of terrorism—did not put him on notice that a foreign jurisdiction could

hale him into a foreign court.




                                          11
              Case: 17-10529     Date Filed: 06/26/2018     Page: 12 of 21


       The law is well established that, for a statute to be given exterritorial effect,

two requirements must be met. First, Congress must clearly state that it intends the

law to have extraterritorial effect. United States v. Ibarguen-Mosquera, 634 F.3d
1370, 1378 (11th Cir. 2011). Second, the extraterritorial application of the law

must comport with due process, meaning that the application of the law must not

be arbitrary or fundamentally unfair. Id.

       We readily conclude that § 1203 very clearly satisfies the first requirement

—i.e., Congress made absolutely clear its intention that § 1203 should have

extraterritorial application when the person seized or detained is a citizen of the

United States. Section 1203(a) expressly provides that it applies “whether [the

offense occurs] inside or outside the United States.” And § 1203(b)(1)(A) and (c)

expressly provide that when the “person seized or detained” is a citizen of the

United States, § 1203(a) applies even when the offense occurs “outside the United

States.” Because the hostage in this case was a citizen of the United States, it is

clear that § 1203 does apply, and that Congress expressly intended this

extraterritorial jurisdiction.

       Before turning to the second requirement to satisfy due process—the notions

of notice and fundamental fairness—we address Noel’s argument that, even if

Congress clearly intended § 1203 to have extraterritorial reach, Congress did not

have the power to criminalize conduct of Noel’s kind and location of his crime (the


                                            12
             Case: 17-10529     Date Filed: 06/26/2018   Page: 13 of 21


“empowerment argument”). His crime, he argues, was a private crime (i.e., not an

act of terrorism and not affecting the United States in any way) committed by a

Haitian national and committed entirely in Haiti. He argues that the only possible

enumerated power in the Constitution for such a provision would be the Offences

Clause. That clause provides that Congress shall have the power “[t]o define and

punish Piracies and Felonies committed on the high Seas, and Offences against the

Law of Nations.” U.S. Const. Art. I, § 8, cl.10. He argues that his offense was not

piracy, was not committed on the high seas, and could not be deemed an offense

against the Law of Nations, and thus the Offences Clause cannot provide a viable

constitutional basis for the application of § 1203 to his case. In support of this

argument, Noel relies upon our decision in United States v. Bellaizac-Hurtado, 700
F.3d 1245, 1252 (11th Cir. 2012), which held that “[p]rivate criminal activity will

rarely be considered a violation of customary international law.”

      We conclude that Noel’s empowerment argument is without merit. Our

decision in United States v. Ferreira, 275 F.3d 1020 (11th Cir. 2001), squarely

holds that § 1203 is well within the power of Congress to enact. In Ferreira, this

court squarely addressed and rejected this same empowerment argument. Ferreira

held in relevant part:

      Appellants also suggest that Congress lacked the authority under any
      of its constitutionally enumerated powers to enact the Hostage Taking
      Act, whether that power derives from the Commerce Clause, the Law
      of Nations Clause, or from its broad power to regulate immigration
                                          13
             Case: 17-10529     Date Filed: 06/26/2018    Page: 14 of 21


      and naturalization. Those arguments, however, are misplaced. The
      Hostage Taking Act was passed in order to implement the
      International Convention Against the Taking of Hostages, and thus
      congressional authority may be found in the Necessary and Proper
      Clause.

      The Necessary and Proper Clause provides that “Congress shall have
      Power . . . [t]o make all Laws which shall be necessary and proper for
      carrying into Execution the foregoing Powers, and all other Powers
      vested by this Constitution in the Government of the United States, or
      in any Department or Officer thereof.” U.S. Const., art I, § 8. As the
      Second Circuit noted in Lue, because “Congress’s authority under the
      Necessary and Proper Clause extends beyond those powers
      specifically enumerated in Article I, section 8 [, it] may enact laws
      necessary to effectuate the treaty power, enumerated in Article II of
      the Constitution.” Lue, 134 F.3d at 82 (citing Missouri v. Holland,
      252 U.S. 416, 432, 40 S. Ct. 382, 383, 64 L. Ed. 641 (1920); Neely v.
      Henkel, 180 U.S. 109, 121, 21 S. Ct. 302, 306, 45 L. Ed. 448 (1901)).
      Thus, “[i]f the Hostage Taking Convention is a valid exercise of the
      Executive’s treaty power, there is little room to dispute that the
      legislation passed to effectuate the treaty is valid under the Necessary
      and Proper Clause.” Id. at 84 (citing Holland, 252 U.S. at 432, 40
      S. Ct. at 383, for the proposition that, under normal circumstances,
      “[i]f the treaty is valid there can be no dispute about the validity of [a]
      statute [passed] under Article I, Section 8, as a necessary and proper
      means to execute the powers of the Government”).

      We agree with the Second Circuit’s analysis and conclusion that “the
      Hostage Taking Convention is well within the boundaries of the
      Constitution's treaty power,” id. at 83, and similarly conclude that
      Congress had authority under the Necessary and Proper Clause to
      enact the Hostage Taking Act.
275 F.3d at 1027-28. Ferreira established that Congress had the power to enact

§ 1203 pursuant to the Necessary and Proper Clause and the Treaty Power. Accord

United States v. Mikhel, 889 F.3d 1003, 1023-24 (9th Cir. 2018); United States v.

Shibin, 722 F.3d 233, 247 (4th Cir. 2013); Lue, 134 F.3d at 82. Thus, even if Noel
                                          14
             Case: 17-10529      Date Filed: 06/26/2018    Page: 15 of 21


is correct that his crime could not be deemed an offense against the Law of

Nations—an issue we need not decide—Ferreira explains that § 1203 nevertheless

falls well within the enumerated powers of Congress.

      Similar to the defendant in United States v. Baston, 818 F.3d 651 (11th Cir.

2016), Noel mistakenly reads Bellaizac-Hurtado as holding that Congress’s power

to enact extraterritorial laws is limited to the Offences Clause. In Baston, we held

that “[c]ontrary to Baston’s argument, this Court has upheld extraterritorial

criminal laws under provisions of Article I other than the Offences Clause.” Id. at

667. We expressly rejected Noel’s very argument:

      Congress’s power to enact extraterritorial laws is not limited to the
      Offences Clause. Baston misreads our decision in United States v.
      Bellaizac-Hurtado, 700 F.3d 1245 (11th Cir. 2012), where we held
      that the Maritime Drug Law Enforcement Act, as applied to
      extraterritorial drug trafficking, exceeded Congress’s authority under
      the Offences Clause. Id. at 1247. We did not hold that the Offences
      Clause is the only power that can support an extraterritorial criminal
      law; our decision was limited to the Offences Clause because the
      government failed to offer “any alternative ground upon which the
      Act could be sustained as constitutional.” Id. at 1258.

Baston, 818 F.3d at 666-67 (emphasis in original).

      Having rejected Noel’s empowerment argument, we now turn to consider

Noel’s contention that the exercise of extraterritorial jurisdiction in his case

violates his due process protections against an arbitrary and fundamentally unfair

application of the statute. “The Due Process Clause prohibits the exercise of

extraterritorial jurisdiction over a defendant when it would be ‘arbitrary or
                                           15
             Case: 17-10529     Date Filed: 06/26/2018   Page: 16 of 21


fundamentally unfair.’” Baston, 818 F.3d at 669 (quoting Ibarguen-Mosquera, 634
F.3d at 1378). “Compliance with international law satisfies due process because it

puts a defendant ‘on notice’ that he could be subjected to the jurisdiction of the

United States.” Id.

      In United States v. Ali, 718 F.3d 929 (D.C. Cir. 2013), the court addressed

the same due process concern raised by Noel. The Ali case also involved a

prosecution under § 1203 of a defendant whose “involvement was limited to acts

he committed on land and in territorial waters [off Somalia]—not upon the high

seas.” Id. at 932. Addressing the concerns of due process and extraterritorial

conduct, and recognizing that a United States court should exert jurisdiction “only

over a defendant who should reasonably anticipate being haled into court in this

country,” the court held that the International Convention Against the Taking of

Hostages provided “global notice that certain generally condemned acts are subject

to prosecution by any party to the treaty.” Id. at 944. The Ali court held:

      Whatever due process requires here, the Hostage Taking Convention
      suffices by “expressly provid[ing] foreign offenders with notice that
      their conduct will be prosecuted by any state signatory.”

Id. at 945 (alteration in original) (quoting United States v. Shi, 525 F.3d 709, 723

(9th Cir. 2008)).

      In so holding, the D.C. Circuit in Ali was following an alternative holding in

United States v. Shi, 525 F.3d 709, 723 (9th Cir. 2008). There, a Taiwanese


                                          16
              Case: 17-10529     Date Filed: 06/26/2018   Page: 17 of 21


fishing vessel, registered in the Republic of Seychelles, was sailing in international

waters off the coast of Hawaii when the ship’s cook, Shi, murdered the Captain of

the ship and the First Mate in retaliation for their having beaten him. The Captain

was Taiwanese; Shi and the 29 crew members were Chinese. After the murders,

Shi took control of the ship. In response to a call for help from the ship’s owner,

the United States Coast Guard intercepted the ship 60 miles from Hawaii, and the

Republic of Seychelles waived jurisdiction. Id. at 718. Shi was arrested and

eventually prosecuted in the United States. Id. at 719. He was charged with

violations of 18 U.S.C. § 2280, a statute enacted to implement the Convention for

the Suppression of Unlawful Acts Against the Safety of Maritime Navigation (the

“Maritime Safety Convention”). The Convention authorizes any signatory state to

prosecute offenders, regardless of where the offender’s acts occurred. Id.

Accordingly, § 2280 authorizes federal jurisdiction over any offender later “found”

in the United States after a prohibited act is committed. Id. at 719-20. The Ninth

Circuit held that the statute constituted a clear expression of congressional intent to

apply to crimes that occurred outside of the United States—i.e., a clear expression

of congressional intent to apply extraterritorially. Id. at 721-22. The Shi court

held:

        In addition to the Offense Clause, Congress derived the authority to
        promulgate § 2280 by virtue of the Necessary and Proper Clause.
        That Clause empowers Congress “to make all Laws which shall be
        necessary and proper for carrying into execution . . . all other Powers
                                          17
             Case: 17-10529      Date Filed: 06/26/2018    Page: 18 of 21


      vested by this Constitution in the Government of the United States, or
      in any Department or Officer thereof.” U.S. Const. art. I, § 8, cl. 18.
      Such “Powers” include the Executive’s Article II Treaty Power. See
      Missouri v. Holland, 252 U.S. 416, 432, 40 S. Ct. 382, 64 L. Ed. 641
      (1920). Section 2280 implements the Maritime Safety Convention, an
      international accord which requires signatory states to “prosecute or
      extradite” offenders found within their territory regardless of where
      the offense was committed. . . . In order to satisfy this obligation, it
      was necessary for the United States to codify the Convention’s
      “extradite or prosecute” requirement into federal law. Section 2280
      accomplishes this task. Accordingly, the Treaty Power coupled with
      the Necessary and Proper Clause provided Congress with an
      additional source of authority to apply § 2280 beyond U.S. borders.

Id. at 721. The Shi court then addressed defendant’s argument that the application

of the statute to him violated due process. Id. at 722. The court held: “The Due

Process Clause requires that a defendant prosecuted in the United States should

reasonably anticipate being haled into court in this country.” Id. (internal

quotations omitted). In an alternative holding, the court held:

      Moreover, due process does not require the same nexus between
      violators of § 2280 and the United States because § 2280 implements
      the Maritime Safety Convention, which expressly provides foreign
      offenders with notice that their conduct will be prosecuted by any
      state signatory.

Id. at 723; accord United States v. Murillo, 826 F.3d 152, 158 (4th Cir. 2016)

(similarly holding that a different treaty provided such global notice: “supported by

decisions of our sister circuits, including Ali and Shi, that global notice alone is

sufficient to quell any concern that Bello’s prosecution in the United States for his

crimes against Agent Watson contravened due process.”).


                                           18
               Case: 17-10529        Date Filed: 06/26/2018        Page: 19 of 21


       We agree with our sister circuits—the Fourth, the Ninth and the D.C.

Circuits—that the Treaty provides global notice to the world that the hostage

taking criminalized by § 1203 can be prosecuted in any signatory nation of which

the hostage is a citizen or a national, notwithstanding that the crime occurred

elsewhere. The Treaty expressly provides:

    1. Each State Party shall take such measures as may be necessary to
       establish its jurisdiction over any of the offences set forth in article 1
       which are committed:
       ....

       (d) With respect to a hostage who is a national of that State, if that
       State considers it appropriate.

Treaty, Article V, § 1(d).5

       Both the United States and Haiti are signatories of the Treaty. His own

country having signed the Treaty, the global notice of the Treaty clearly extends to

Noel. 6

       Noel argues that such global notice, by itself, is not sufficient to satisfy due

process concerns. He argues that there must also be a significant interest on the

part of the United States; the mere fact that the hostage was a citizen of the United
5
       See also Treaty Art. X, § 4, which provides:

       The offences set forth in article 1 shall be treated for the purpose of extradition
       between State Parties, as if they had been committed not only in the place in
       which they occurred but also in the territories of the States required to establish
       their jurisdiction in accordance with paragraph 1 of article 5.
6
       We note that the D.C. Circuit in Ali, 718 F.3d at 945, held that this Hostage Treaty
provided such global notice satisfying due process concerns notwithstanding the fact that the
offender was a national of Somalia, which was not a signatory nation.
                                               19
             Case: 17-10529      Date Filed: 06/26/2018    Page: 20 of 21


States, he argues, is not sufficiently significant. Contrary to Noel’s argument, the

Fourth Circuit in Murillo, 826 F.3d at 158, the D.C. Circuit in Ali, 718 F.3d at 945,

and the Ninth Circuit in Shi, 525 F.3d at 723, have all held that such global notice,

by itself, does satisfy due process concerns where a crime is universally

condemned. Shi, 525 F.3d at 724 (“Because piracy is a universally-condemned

crime, a jurisdictional nexus is not required to satisfy due process.”); Ali, 718 F.3d

at 944 (“the treaty at issue in Shi did what the International Convention Against the

Taking of Hostages does here: provide global notice that certain generally

condemned acts are subject to prosecution by any party to the treaty.”); see also

Restatement (Third) of Foreign Relations § 404 (“A state has jurisdiction to define

and prescribe punishment for certain offenses recognized by the community of

nations as of universal concern”). For the following reasons, we need not decide in

this case whether the global notice provided by the Treaty is sufficient by itself to

satisfy due process concerns. Assuming arguendo that some significant state

interest in addition to such global notice is required, we believe the fact that the

hostage was a United States citizen satisfies any such requirement. Protection of

our own citizens abroad is obviously an important interest of the United States.

And protection from the crime of being taken as a hostage abroad is a significant

interest. The United States has clearly expressed this significant interest in signing

the Treaty, and in passing the legislation, § 1203, to implement the Treaty. The


                                           20
             Case: 17-10529     Date Filed: 06/26/2018    Page: 21 of 21


preamble of the Treaty provides that “the taking of hostages is an offence of grave

concern to the international community.” Both the Treaty and § 1203 expressly

provide for the exercise of extraterritorial jurisdiction over the crime of hostage

taking when the hostage is a citizen or national of the United States.

      Thus, we conclude that both Noel’s empowerment argument and his due

process argument are without merit.

                               III.   CONCLUSION

      For the foregoing reasons, the judgment of the district court is

AFFIRMED.




                                          21